DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Objections
Claim 15 is objected to because of the following informalities:  
	i. Regarding Claim 15, “neuro” in line 3 should be “neural”. 
Appropriate correction is required.


Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.


	Claims 1-19 and 22-23 are rejected under 35 U.S.C. 101 because the Claims are directed toward an abstract idea without significantly more.
	
	Step 1: Independent Claims 1, 9, and 17 recite a recite a non-transitory computer storage media, a system comprising one or more processors and a method.  Thus, they are directed to statutory categories of invention.

	Step 2A, Prong 1:

collecting physiological data representing one or more physiological indicators of an animal
determining a neuro-cognitive and physiological condition of the animal based on the one or more physiological indicators

		These limitations, under their broadest reasonable interpretation, cover concepts that can be practically performed in the human mind, i.e., using pen and paper.  With a plurality of measurements for each physiological variable of a patient, a human could reasonably collect data and diagnose based on that data. Thus, the claims recite limitations which fall within the ‘mental processes’ grouping of abstract ideas.

Step 2A, Prong 2:
	Claims 1, 9, and 17 recite the following additional elements:
a processor
non-transitory machine-readable storage medium with instructions executable by the hardware processor to perform a method

		Claims 1 and 9 recitations above are merely reciting both the processors and computer storage media at a high-level of generality, and the computer readable storage media merely instructs the processors to carry out the steps of the method.  In other words, the computer components are being used as a tool to carry out the method (See MPEP 2106.05(f)).

		Thus, the abstract idea is not integrated into a practical application. The combination of these additional element are merely mere instructions to apply the exception using generic computer 

	Step 2B:
	The claims do not include additional elements that are sufficient to amount to significantly more than the judicial exception.  As discussed with respect to Step 2A Prong Two, the additional elements in the claim are mere instructions to apply the exception using a generic computer component. The same analysis applies here in 2B and does not provide an inventive concept.

	Claim 17 adds the addition claim element of a training a neural network with the physiological data, the neuro-cognitive and physiological conditions, and correspondences between the physiological data and the conditions. As this type of training does not change the functioning of the computer systems, these steps merely perform the mathematical analysis of correlating data, which is a mental process, and is considered well-understood, routine activity.
	
For these reasons, there is no inventive concept. The claims are not patent eligible.  Even when viewed as a whole, nothing in the claims add significantly more to the abstract idea.

Dependent Claims:
	Claims 2-6, 10-14, 18-19, and 22 recite limitations that further define the type of data collected and the timeframes the data are collected in, and are merely limiting the physiological variables to a particular fields of use.



	Claims 8, 16, and 23 limit the data collection to being collected by sensors. The one or more sensors are recited at a high level of generality and are merely being used in their intended manner to gather data. The sensor(s) is being used as a tool to carry out the data acquisition.  Even when viewed as a whole in combination with Independent Claims 1 and 9, the sensor in Claims 8 and 16 fails to add significantly more to the abstract idea.

	Claims 20 and 21 are rejected based on their dependency, but as they contain actions taken by the method.

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as 

Claims 1-23 are rejected under 35 U.S.C. 102(a)(2) as being anticipated by U.S. Patent Publication 20200337625awarded to Aimone et al, hereinafter Aimone.
Regarding Claim 1, Aimone teaches a system, comprising: a hardware processor (Para. 0078); and a non-transitory machine-readable storage medium encoded with instructions executable by the hardware processor to perform a method comprising (Para. 0078): collecting physiological data representing one or more physiological indicators of an animal (Para. 0078, Applicant’s Spec Para. 0020 states the animal can be human); determining a neuro-cognitive and physiological condition of the animal based on the one or more physiological indicators (Para. 0120); and rendering the neuro-cognitive and physiological condition as a human-perceivable representation (Para. 0125).

Regarding Claim 2, Aimone teaches the system of Claim 1, wherein the neuro-cognitive and physiological condition of the animal comprises at least one of: an overall physiological state of the animal (Para. 0120) and a level of agitation of the animal (Para. 0307).

Regarding Claim 3, Aimone teaches the system of Claim 2, wherein the overall physiological state of the animal comprises at least one of: temporal relationship to sleep, hibernation or biological rhythm (Para. 0120);

Regarding Claim 4, Aimone teaches the system of Claim 2, wherein the level of agitation of the animal is caused by at least one of: deviation from a natural stimulus for the animal (Para. 0307, addition of stressor to someone with PTSD).

the method further comprising: collecting the physiological data in real time; and determining the neuro-cognitive and physiological condition of the animal in real time (Para. 0314).

Regarding Claim 6, Aimone teaches the system of Claim 1, the method further comprising: collecting the physiological data in real time; and determining and comparing the neuro-cognitive and physiological condition of the animal in real time and over time, recording, comparing, and integrating temporal patterns of change in the animal that reflect, qualify, and quantify neuro-cognitive and physiological plasticity (Para. 0314-0315).

Regarding Claim 7, Aimone teaches the system of Claim 1, wherein determining the neuro-cognitive and physiological condition of the animal comprises: applying the physiological data to a neural network, wherein the neural network has been trained with training data, the training data representing physiological indicators of a plurality of animals and corresponding neuro-cognitive and physiological conditions of the plurality of animals (Para. 0325).

Regarding Claim 8, Aimone teaches the system of Claim 1, wherein collecting the physiological data representing one or more physiological indicators of the animal comprises: collecting one or more signals each generated by one or more respective sensors disposed on or inside the animal (Para. 0155).

Regarding Claim 9, Aimone teaches a non-transitory machine-readable storage medium encoded with instructions executable by a hardware processor of a computing component (Para. 0078), the machine-readable storage medium comprising instructions to cause the hardware processor to perform a method comprising (Para. 0078): collecting physiological data representing one or more physiological indicators of an animal (Para. 0078, Applicant’s Spec Para. 0020 states the animal can be human); determining a neuro-cognitive and physiological condition of the animal based on the one or more physiological indicators (Para. 0120); and rendering the neuro-cognitive and physiological condition as a human-perceivable representation (Para. 0125).

Regarding Claim 10, Aimone teaches the medium of Claim 9, wherein the neuro-cognitive and physiological condition of the animal comprises at least one of: an overall physiological state of the animal (Para. 0120) and a level of agitation of the animal (Para. 0307).

Regarding Claim 11, Aimone teaches the medium of Claim 10, wherein the overall physiological state of the animal comprises at least one of: wherein the overall physiological state of the animal comprises at least one of: temporal relationship to sleep, hibernation or biological rhythm (Para. 0120);

Regarding Claim 12, Aimone teaches the medium of Claim 10, wherein the level of agitation of the animal is caused by at least one of: deviation from a natural stimulus for the animal (Para. 0307, addition of stressor to someone with PTSD).

Regarding Claim 13, Aimone teaches the medium of Claim 9, the method further comprising: collecting the physiological data in real time; and determining the neuro-cognitive and physiological condition of the animal in real time (Para. 0314).

the method further comprising: collecting the physiological data in real time; and determining and comparing the neuro-cognitive and physiological condition of the animal in real time and over time, recording, comparing, and integrating temporal patterns of change in the animal that reflect, qualify, and quantify neuro-cognitive and physiological plasticity (Para. 0314-0315). 

Regarding Claim 15, Aimone teaches the medium of Claim 9, wherein determining the neuro-cognitive and physiological condition of the animal comprises: applying the physiological data to a neuro network, wherein the neural network has been trained with training data, the training data representing physiological indicators of a plurality of animals and corresponding neuro-cognitive and physiological conditions of the plurality of animals (Para. 0325).

Regarding Claim 16, Aimone teaches the medium of Claim 9, wherein collecting the physiological data representing one or more physiological indicators of the animal comprises: collecting one or more signals each generated by one or more respective sensors disposed on or inside the animal (Para. 0155).

Regarding Claim 17, Aimone teaches a non-transitory machine-readable storage medium encoded with instructions executable by a hardware processor of a computing component (Para. 0078), the machine-readable storage medium comprising instructions to cause the hardware processor to perform a method (Para. 0078) comprising: inducing neuro-cognitive and physiological conditions in an animal (Para. 0307); collecting physiological data representing one or more physiological indicators of the animal while the neuro-cognitive and physiological conditions are induced (Para. 0307, Para. 0228); and training a neural network with the physiological data, the neuro-cognitive and physiological conditions, and correspondences between the physiological data and the conditions (Para. 0307, Para. 0226, Para. 0016 states the brain model can be a neural network). 

Regarding Claim 18, Aimone teaches the medium of Claim 17, wherein the neuro-cognitive and physiological conditions comprise at least one of: an overall physiological state of the animal; a level of comfort of the animal; a level of agitation of the animal (Para. 0307). 

Regarding Claim 19, Aimone teaches the medium of Claim 18, wherein the overall physiological state of the animal comprises at least one of: temporal relationship to sleep, hibernation or biological rhythm (Para. 0226, Para. 0228). 

Regarding Claim 20, Aimone teaches the medium of Claim 18, wherein inducing the neuro-cognitive and physiological condition in the animal comprises: giving the animal a command, wherein the animal has been trained to obey the command (Para. 0153, “social cues” defined as a stimulus event).

Regarding Claim 21, Aimone teaches the medium of Claim 17, wherein inducing the neuro-cognitive and physiological conditions in the animal comprises: providing a physical stimulus to the animal (Para. 0151).

Regarding Claim 22, Aimone teaches the medium of Claim 17, the method further comprising: collecting the physiological data in real time; and determining and comparing the neuro-cognitive and physiological condition of the animal in real time and over time, recording, comparing, and integrating temporal patterns of change in the animal that reflect, qualify, and quantify neuro-cognitive and physiological plasticity (Para. 0314-0315).

Regarding Claim 23, Aimone teaches the medium of Claim 17, wherein collecting the physiological data comprises: collecting one or more signals each generated by one or more respective sensors disposed on or inside the animal (Para. 0155). 

Conclusion
	Any inquiry concerning this communication or earlier communications from the examiner should be directed to Jess Mullins whose telephone number is (571)-272-8977. The examiner can normally be reached between the hours of 9:00 a.m. – 5:00 p.m. M-F. 
	Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice. 
	If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Unsu Jung, can be reached at (571)-272-8506. The fax number for the organization where this application or proceeding is assigned is (571)-273-8300.
	Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system. Status information for published applications may be obtained from either Private PAIR or Public PAIR. Status information for unpublished applications is available through Private PAIR only. For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at (866)-217-9197 (toll-free). If you would like assistance from a 

/JLM/
Examiner, Art Unit 3792

/BRIAN T GEDEON/Primary Examiner, Art Unit 3792                                                                                                                                                                                                        30 December 2021